Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, 13-14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al. (U.S. 2020/0225996, hereinafter “Sharma.” Although Sharma was filed after the filing date of the present application, it claims priority to provisional application 62/792,785, filed on 15 January 2019, which fully supports the subject matter cited herein).
Regarding Claim 1, Sharma teaches an electronic device (fig. 1; ¶ [0067]), comprising:
a processor configured to execute training iterations during a training process for a neural network, each training iteration including processing a separate instance of training data through the neural network (fig. 2A; ¶ [0068] - [0069] and [0071] – [0076]—training using backward propagation executes iterations for separate instances of training data); and
a sparsity monitor (fig. 10; ¶ [0114]—dataflow analyzer) configured to:
acquire, during a monitoring interval in each of one or more monitoring periods, intermediate data output by at least some intermediate nodes of the neural network during training iterations that occur during each monitoring interval (¶ [0114]—data propagated through the neural network {intermediate data} are acquired during numerous iterations);

send, to the processor, the one or more values representing the sparsity characteristics, the processor being configured to control one or more aspects of executing subsequent training iterations based at least in part on the one or more values representing the sparsity characteristics (¶ [0114] – [0115]—a resource partitioner in the processor uses the sparsity values to control an optimal breakdown {partitioning} of FPGA resources for executing subsequent iterations).
Regarding Claim 14, Sharma teaches a method for monitoring for sparsity in intermediate data in an electronic device that includes a processor configured to execute training iterations during a training process for a neural network, each training iteration including processing a separate instance of training data through the neural network, and a sparsity monitor (figs. 1 and 2A; ¶ [0067] - [0069] and [0071] – [0076]—training using backward propagation executes iterations for separate instances of training data), the method comprising:
acquiring, by the sparsity monitor, during a monitoring interval in each of one or more monitoring periods, intermediate data output by at least some intermediate nodes of the neural network during training iterations that occur during each monitoring interval (¶ [0114]—data propagated through the neural network {intermediate data} are acquired during numerous iterations);
generating, by the sparsity monitor, based at least in part on the intermediate data, one or more values representing sparsity characteristics for the intermediate data (¶ [0114]—the 
sending, by the sparsity monitor, to the processor, the one or more values representing the sparsity characteristics, the processor being configured to control one or more aspects of executing subsequent training iterations based at least in part on the one or more values representing the sparsity characteristics (¶ [0114] – [0115]—a resource partitioner in the processor uses the sparsity values to control an optimal breakdown {partitioning} of FPGA resources for executing subsequent iterations).
Regarding Claims 8 and 20, Sharma teaches wherein generating the one or more values representing sparsity characteristics for the intermediate data comprises averaging intermediate data acquired from two or more training iterations that occur during one or more monitoring intervals (¶ [0114]—the one or more values representing sparsity characteristics for the intermediate data are calculated for numerous iterations, indicating that the values are averaged over the iterations).
Regarding Claims 9 and 21. The electronic device of claim 1, wherein controlling the one or more aspects of executing subsequent training iterations comprises: when the one or more values representing the sparsity characteristics indicate higher sparsity, configuring the subsequent training iterations to use simplified computations for operations involving intermediate data (¶ [0086] – [0089]—zero-skipping is utilized to simplify computations when the sparsity is high enough that the reduction in computations outweigh the additional overhead caused by zero-skipping).
Regarding Claim 13, Sharma teaches wherein the one or more values representing the sparsity characteristics comprise a zero block ratio for the intermediate data for one or more .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, as applied to claims 1 and 14, above, in view of Pool (U.S. 2019/0081637).
Regarding Claims 10 and 22, Sharma does not specifically teach wherein controlling the one or more aspects of executing subsequent training iterations comprises: when the one or more values representing the sparsity characteristics indicate higher sparsity, configuring the processor to use reduced or compressed data formats for storing the intermediate data in a memory during training iterations. However, Pool teaches wherein controlling when one or more values representing sparsity characteristics indicate higher sparsity, configuring a processor to use reduced or compressed data formats for storing intermediate data in a memory (¶ [0029] and [0043]—when data have a high rate of sparsity, a type of compression is determined and the data are compressed for storage).
All of the claimed elements were known in Sharma and Pool and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the compression when sparsity is higher of Pool with the one or more .

	
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, as applied to claims 1 and 14, above, in view of Guirguis et al. (U.S. 2016/0246853, hereinafter “Guirguis”).
Regarding Claims 11 and 23, Sharma does not specifically teach wherein the one or more values representing the sparsity characteristics of the intermediate data comprise one or more stages selected from among a plurality of stages, each stage of the plurality of stages indicating a corresponding different portion of a range of possible sparsity values for the intermediate data. However, Guirguis teaches wherein one or more values representing characteristics of data comprise one or more stages selected from among a plurality of stages, each stage of the plurality of stages indicating a corresponding different portion of a range of possible values for the data (¶ [0024] – [0025] and [0041]—data bins {stages} are defined for a set of data values and a stage is selected for each data value).
All of the claimed elements were known in Sharma and Guirguis and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s .

Allowable Subject Matter
Claims 2-7, 12, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 2 and 15, none of the prior art of record teaches “wherein the sparsity monitor is further configured to: operate in an active mode, during which the sparsity monitor: determines, for each intermediate node of the at least some of the intermediate nodes, based on the one or more values representing the sparsity characteristics from two or more monitoring intervals, whether the sparsity characteristics have changed by more than an active mode threshold amount between the two or more monitoring intervals; and when the sparsity characteristics have not changed by more than the threshold amount, and thus the sparsity is stable, increases a length of the monitoring period for subsequent monitoring periods for that intermediate node, wherein the length of the monitoring period is increased to a maximum of a length of a hibernation mode monitoring period.” Sharma does not determine whether sparsity 
Regarding Claims 3-6 and 16-18, they contain allowable subject matter by virtue of their dependence on claims 2 or 15.
Regarding Claims 7 and 19, none of the prior art of record teaches “wherein the sparsity monitor is further configured to: when, for an intermediate node of the at least some of the intermediate nodes, one or more of the values representing the sparsity characteristics are below a sparsity threshold and thus the data is not sparse, terminate a present monitoring interval early for that intermediate node, thereby not acquiring the intermediate data output by that intermediate node during at least some of the training iterations occurring during the present monitoring interval.” Neither Sharma nor the other prior art of record terminates a monitoring interval under the conditions recited by the present claims.
Regarding Claim 12, none of the prior art of record teaches “wherein the one or more values representing the sparsity characteristics comprise sparsity trends or patterns in the intermediate data for two or more training instances.” Sharma does not determine sparsity trends or patterns, and none of the prior art of record remedies this deficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Xie et al. (U.S. 2019/0370658) teaches compressing a deep neural network by creating sparsity, pruning neurons, and quantizing weights
Li et al. (U.S. 2019/0340510) teaches sparsifying a neural network model, storing a mask of zero kernel weights to compress the model, and bypassing multiplies of zero kernel weights to simplify computation
Diril et al. (U.S. 2019/0205358) teaches a sparsity-aware dot product accelerator that leaves out zero elements from computations
Turakhia et al. (U.S. 2018/0189056) teaches a multiply-accumulate unit that skips operations on zero elements to speed sparse neural network operations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HAL SCHNEE/Primary Examiner, Art Unit 2129